DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claim 1 identifies the uniquely distinct feature of a cochlear implant system with a first temporal feature extractor configured to determine a primary group of temporal features of a bandpass audio signal of multiple bandpass audio signals, a second temporal feature extractor configured to window filter the bandpass audio signal and determine a secondary group of temporal features of the window filtered bandpass audio signal of the multiple bandpass audio signals and a stimulation generator configured to determine a final group of temporal features based on the primary group of temporal features and the secondary group of temporal features, a similarity measure value of the primary and the secondary group of temporal features is determined for the final group of temporal features, and a processor unit is configured to decide based on the similarity measure value whether the final group of temporal features is to be encoded into a stimulation pulse or to prioritize based on the similarity measure value a stimulation pulse encoded based on the final group of temporal features in combination with all the disclosed features of claim 1.
The closest prior art, Smith (US 2010/0198300 A1) discloses a cochlear implant system comprising; a microphone unit configured to receive an acoustical signal and transmit an audio signal based on the acoustical signal, an electrode array comprising a plurality of electrodes, a processor unit including; a filter bank including multiple bandpass channels configured to divide the audio signal into multiple bandpass audio signals, determining the timing of stimulation applied by determining the envelopes of the band-pass filtered signals and determining the stimulation timing (i.e., the pulse times) for the corresponding stimulation channel based on the timing of a particular phase (e.g., a peak, a minimum, etc.) of the envelope; Isik et al. (US 10166388 B2) discloses a cochlear implant system comprising; a microphone unit configured to receive an acoustical signal and transmit an audio signal based on the acoustical signal, an electrode array comprising a plurality of electrodes and a temporal feature processing module including; a windowing module to extract time frames of each input signal channel by applying a sliding window algorithm (e.g., a sliding Hamming window of 1-1000 msec, preferably about 25 msec), and then a temporal information extraction module extracts temporal feature information from each windowed signal frame by extracting short term spectrum information using a short-term Fourier transformation and a speech recognition engine to evaluate the temporal information using automatic speech recognition to produce speech recognition outputs corresponding to the speech signal input. The prior art fails to teach a first temporal feature extractor configured to determine a primary group of temporal features of a bandpass audio signal of multiple bandpass audio signals, a second temporal feature extractor configured to window filter the bandpass audio signal and determine a secondary group of temporal features of the window filtered bandpass audio signal of the multiple bandpass audio signals and a stimulation generator configured to determine a final group of temporal features based on the primary group of temporal features and the secondary group of temporal features, a similarity measure value of the primary and the secondary group of temporal features is determined for the final group of temporal features, and a processor unit is configured to decide based on the similarity measure value whether the final group of temporal features is to be encoded into a stimulation pulse or to prioritize based on the similarity measure value a stimulation pulse encoded based on the final group of temporal features. The prior art fails to anticipate or render the independent claim obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN ENSEY whose telephone number is (571)272-7496. The examiner can normally be reached Monday 7:00-3:30, Tuesday, Thursday, Friday 7:00-2:30 Wednesday - Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN ENSEY/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        26 August 2022